11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the interest of C.D.M., a child,          * From the County Court at Law
                                               of Brown County,
                                               Trial Court No. CV1110357.

No. 11-15-00319-CV                           * October 6, 2016

                                             * Memorandum Opinion by Bailey, J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, the order of the trial court is reversed and the cause is remanded for
further proceedings. The costs incurred by reason of this appeal are taxed
against Chase Daniel Musick.